SHARE EXCHANGE AGREEMENT SHARE EXCHANGE AGREEMENT (this "Agreement") is made this day of July 2009, by and between Décor Products International, Inc. (f/k/a Murals by Maurice, Inc.), a Florida corporation (including its successors and assigns, “MUBM”); Maurice Katz, a Director and beneficial owner of a majority of the outstanding shares of common stock of MUBM (“Maurice”); Wide Broad Group Ltd., a company organized and existing under the laws of the British Virgin Islands (including its successors and assigns “Wide Broad”), Man Kwai Ming, an individual and Smart Approach Investments Limited a British Virgin Islands corporation (each a “Wide Broad Shareholder”) and together with their successors and assigns from the date hereof until the Closing (as defined below), collectively the “Wide Broad Shareholders”), Donguan CHDITN Printing Co., Ltd., a company organized and existing under the laws of the People’s Republic of China (“CHDITN”), and the shareholders of CHDITN (the “CHDITN Shareholders”) and each of the other persons signatories hereto. Recitals WHEREAS, MUBM wishes to acquire one hundred percent (100%) of all of the issued and outstanding share capital of Wide Broad from the Wide Broad Shareholders in an exchange for a new issuance 20,000,000 shares of common stock of MUBM and the simultaneous retirement to treasury of 7,450,000 shares of common stock (the “Control Shares”) held in the name of Maurice in a transaction intended to qualify as a tax-free exchange pursuant to sections 351 and 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. WHEREAS, in furtherance thereof, the respective Boards of Directors of MUBM and Wide Broad, have approved the exchange, upon the terms and subject to the conditions set forth in this Agreement, pursuant to which one hundred percent (100%) of the share capital of Wide Broad (the "Wide Broad Share Capital”) issued and outstanding prior to the exchange, will be exchanged by the Wide Broad Shareholders or their designee in the aggregate for 20,000,000 shares of common stock, $.001 par value, of MUBM (the "MUBM Common Stock"). WHEREAS, prior to Closing (defined below) MUBM shall effect a 1 for 4 reverse split of MUBM Common Stock and Wide Broad and MUBM shall also work together to appoint an board of directors comprised of no less than %50 Independent Directors and form an independent audit committee comprised of no less than two individuals who meet the standards set forth by the NYSE Amex as these terms are defined by the NYSE Amex Company Guide as amended from time to time. WHEREAS, Wide Broad has acquired from the CHDITN Shareholders, all of the share capital of CHDITN, and CHDITN shall become an indirect wholly owned subsidiary of MUBM. WHEREAS, neither party is seeking tax counsel or legal or accounting opinions on whether the transactions qualify for tax free treatment. Agreement Based on the stated premises, which are incorporated herein by reference, and for and in consideration of the mutual covenants and agreements hereinafter set forth, the mutual benefits to the parties to be derived herefrom, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, it is hereby agreed as follows: ARTICLE I EXCHANGE
